DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed July 15, 2021, has been received and entered.
	Claims 4 and 5 are canceled.
	Claims 1-3 and 6-9 are pending and examined on the merits.

Specification
The disclosure is objected to because of the following informalities:  Every recitation of a sequence should be in the format “SEQ ID NO:” followed by the number of the sequence.  For instance, see page 11, line 24 and page 12, lines 2-3 of the amendment to the specification filed July 15, 2021.  
Appropriate correction is required.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McIntire (US 2016/0076075. Previously cited) in view of Mappley (BMC Genomics. 2012. 13: 454. 18 pages. Listed on IDS filed 11/4/19) and UNIPROT (Sequences for J9UK14_BRAPL and K0JGG2_BRAPL. Integrated into UniProtKB/TrEMBL on November 28, 2012. Listed on IDS filed 11/4/19).
McIntire discloses a method of determining a concentration of a drug in a urine sample (page 3, paragraph [0024]).  The drug can be any compound that forms conjugates with glucuronic acid or a derivative thereof, including a metabolite of the ingested drug of the ingested drug itself (page 3, paragraph [0026]).  In some embodiments, the drug is an opioid, a benzodiazepine, or a cannabinoid (page 3, paragraph [0026]) – these embodiments speak to the claimed invention.  For such embodiments, by determining a concentration of the drug (opioid, benzodiazepine, or cannabinoid), then it is obvious that the method is for detecting the drug since a determination of a non-zero concentration of the drug indicates that the drug is present.  
The method of McIntire comprises obtaining a urine sample containing a drug-glucuronide conjugate (page 3, paragraph [0024]).  When the drug is an opioid, a cannabinoid, or a benzodiazepine, then this step reads on step a) of instant claim 1.  Then, the urine sample is contacted with an enzyme configured to cleave the drug-glucuronide conjugate, to form a solution comprising the drug (page 3, paragraph [0024]).  In some embodiments, the enzyme is a glucuronidase (page 3, paragraph [0027]).  Examples of the glucuronidase include IMCSzyme and Red Abalone beta-glucuronidase (page 3, paragraph [0027]), as well as naturally derived glucuronidases such as bacterial glucuronidases (page 2, paragraph [0018]), e.g. E. coli derived beta-glucuronidase, and Helix pomatia beta-glucuronidase (page 3, paragraph [0023]).  The step of contacting the urine sample with the enzyme is allowed to react to completion (page 3, paragraph [0028]).  This reads on incubating the sample with the enzyme.  Therefore, McIntire teaches steps comparable to steps b) and c) of instant claim 1.
The final step of the method of McIntire is a step of determining a concentration of the drug in the solution (page 3, paragraph [0024]).  This step can include any known analytical technique useful for the particular drug of interest (page 4, paragraph [0031]).  For example, the step of determining the concentration of the drug in the solution may include subjecting a portion of the solution to chromatography (e.g., HPLC, GC, etc.), and other techniques including mass spectrometry, or a combination thereof (e.g., GC-MS-MS, LC-MS-MS) (page 4, paragraph [0031]).  The method can further comprise extrapolating the concentration of the drug in the solution to determine a concentration of the drug in the urine sample (page 4, paragraph [0032]).  It is obvious that in using an analytical technique for determining a concentration of the drug 
In sum, McIntire is comparable to the claimed invention in that McIntire teaches a method for detecting opioids, cannabinoids, or benzodiazepines in a sample (urine sample), comprising the steps of:
providing the sample (urine sample) in which said opioids, cannabinoids, or benzodiazepines are to be detected;
adding to said sample an enzyme with glucuronidase activity (e.g. beta-glucuronidase);
incubating the sample with the enzyme; and
detecting said opioids, cannabinoids, or benzodiazepines through any suitable technique (an analytical technique as disclosed in paragraph [0031]).

McIntire differs from the claimed invention in that McIntire does not expressly disclose
that the enzyme is an enzyme with beta-glucuronidase activity from Brachyspira pilosicoli, wherein said enzyme comprises an amino acid sequence as set forth in SEQ ID NO:1.
Mappley discloses the whole genome sequence of Brachyspira pilosicoli B2904 and the partial genome sequence of Brachyspira pilosicoli WesB (page 2, right column, first paragraph; Background section of abstract).  Both strains were analyzed using the Biolog PM technology for high throughput substrate utilization screening, which included 191 unique carbon sources (page 3, right column, last full paragraph).  This was performed for phenotypic determination of carbon B. pilosicoli 95/1000.  
In a sequence search in the publicly available UNIPROT database, there is a 100% match with the amino acid sequence shown in SEQ.ID.NO.1 of instant claim 1 for each of the amino acid sequences of the beta-D-glucuronidases of strains B2904 and WesB of Mappley (both sequences integrated into UniProtKB/TrEMBL on November 28, 2012):
For beta-D-glucuronidase of B. pilosicoli B2904 as provided by Mappley:
RESULT 1
J9UK14_BRAPL
ID   J9UK14_BRAPL            Unreviewed;       603 AA.
AC   J9UK14;
DT   28-NOV-2012, integrated into UniProtKB/TrEMBL.
DT   28-NOV-2012, sequence version 1.
DT   22-NOV-2017, entry version 29.
DE   SubName: Full=Beta-D-glucuronidase {ECO:0000313|EMBL:AFR70250.1};
GN   Name=uidA {ECO:0000313|EMBL:AFR70250.1};
GN   ORFNames=B2904_orf907 {ECO:0000313|EMBL:AFR70250.1};
OS   Brachyspira pilosicoli B2904.
OC   Bacteria; Spirochaetes; Brachyspirales; Brachyspiraceae; Brachyspira.
OX   NCBI_TaxID=1133568 {ECO:0000313|EMBL:AFR70250.1, ECO:0000313|Proteomes:UP000007346};
RN   [1] {ECO:0000313|EMBL:AFR70250.1, ECO:0000313|Proteomes:UP000007346}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=B2904 {ECO:0000313|EMBL:AFR70250.1};
RX   PubMed=22947175; DOI=10.1186/1471-2164-13-454;
RA   Mappley L.J., Black M.L., Abuoun M., Darby A.C., Woodward M.J.,
RA   Parkhill J., Turner A.K., Bellgard M.I., La T., Phillips N.D.,
RA   La Ragione R.M., Hampson D.J.;
RT   "Comparative genomics of Brachyspira pilosicoli strains: genome
RT   rearrangements, reductions and correlation of genetic compliment with
RT   phenotypic diversity.";
RL   BMC Genomics 13:454-454(2012).
CC   -!- SIMILARITY: Belongs to the glycosyl hydrolase 2 family.
CC       {ECO:0000256|RuleBase:RU361154, ECO:0000256|SAAS:SAAS00568376}.
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License

DR   EMBL; CP003490; AFR70250.1; -; Genomic_DNA.
DR   RefSeq; WP_014933459.1; NC_018607.1.
DR   ProteinModelPortal; J9UK14; -.
DR   SMR; J9UK14; -.
DR   EnsemblBacteria; AFR70250; AFR70250; B2904_orf907.
DR   KEGG; bpj:B2904_orf907; -.
DR   PATRIC; fig|1133568.3.peg.902; -.
DR   KO; K01195; -.
DR   OrthoDB; POG091H06FH; -.
DR   Proteomes; UP000007346; Chromosome.
DR   GO; GO:0004553; F:hydrolase activity, hydrolyzing O-glycosyl compounds; IEA:InterPro.
DR   GO; GO:0005975; P:carbohydrate metabolic process; IEA:InterPro.
DR   Gene3D; 2.60.120.260; -; 1.
DR   Gene3D; 2.60.40.10; -; 1.
DR   InterPro; IPR036156; Beta-gal/glucu_dom_sf.
DR   InterPro; IPR008979; Galactose-bd-like_sf.
DR   InterPro; IPR006101; Glyco_hydro_2.
DR   InterPro; IPR023232; Glyco_hydro_2_AS.
DR   InterPro; IPR006103; Glyco_hydro_2_cat.
DR   InterPro; IPR023230; Glyco_hydro_2_CS.
DR   InterPro; IPR006102; Glyco_hydro_2_Ig-like.
DR   InterPro; IPR006104; Glyco_hydro_2_N.
DR   InterPro; IPR017853; Glycoside_hydrolase_SF.
DR   InterPro; IPR013783; Ig-like_fold.
DR   Pfam; PF00703; Glyco_hydro_2; 1.
DR   Pfam; PF02836; Glyco_hydro_2_C; 1.
DR   Pfam; PF02837; Glyco_hydro_2_N; 1.
DR   PRINTS; PR00132; GLHYDRLASE2.
DR   SUPFAM; SSF49303; SSF49303; 1.
DR   SUPFAM; SSF49785; SSF49785; 1.
DR   SUPFAM; SSF51445; SSF51445; 1.
DR   PROSITE; PS00719; GLYCOSYL_HYDROL_F2_1; 1.
DR   PROSITE; PS00608; GLYCOSYL_HYDROL_F2_2; 1.
PE   3: Inferred from homology;
KW   Complete proteome {ECO:0000313|Proteomes:UP000007346};
KW   Glycosidase {ECO:0000256|RuleBase:RU361154,
KW   ECO:0000256|SAAS:SAAS00013214};
KW   Hydrolase {ECO:0000256|RuleBase:RU361154,
KW   ECO:0000256|SAAS:SAAS00013186}.
FT   DOMAIN       19    179       Glyco_hydro_2_N. {ECO:0000259|Pfam:
FT                                PF02837}.
FT   DOMAIN      187    276       Glyco_hydro_2. {ECO:0000259|Pfam:
FT                                PF00703}.
FT   DOMAIN      278    595       Glyco_hydro_2_C. {ECO:0000259|Pfam:
FT                                PF02836}.
SQ   SEQUENCE   603 AA;  69087 MW;  6CF37772344FA97D CRC64;

  Query Match             100.0%;  Score 3245;  DB 89;  Length 603;
  Best Local Similarity   100.0%;  

For beta-D-glucuronidase of B. pilosicoli WesB as provided by Mappley:
RESULT 2
K0JGG2_BRAPL
ID   K0JGG2_BRAPL            Unreviewed;       603 AA.
AC   K0JGG2;
DT   28-NOV-2012, integrated into UniProtKB/TrEMBL.
DT   28-NOV-2012, sequence version 1.
DT   22-NOV-2017, entry version 32.
DE   SubName: Full=Beta-D-glucuronidase {ECO:0000313|EMBL:CCG57243.1};
GN   Name=uidA {ECO:0000313|EMBL:CCG57243.1};
GN   ORFNames=WESB_1778 {ECO:0000313|EMBL:CCG57243.1};
OS   Brachyspira pilosicoli WesB.
OC   Bacteria; Spirochaetes; Brachyspirales; Brachyspiraceae; Brachyspira.
OX   NCBI_TaxID=1161918 {ECO:0000313|EMBL:CCG57243.1, ECO:0000313|Proteomes:UP000003759};
RN   [1] {ECO:0000313|EMBL:CCG57243.1, ECO:0000313|Proteomes:UP000003759}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=WesB {ECO:0000313|EMBL:CCG57243.1};
RX   PubMed=22947175; DOI=10.1186/1471-2164-13-454;
RA   Mappley L.J., Black M.L., Abuoun M., Darby A.C., Woodward M.J.,
RA   Parkhill J., Turner A.K., Bellgard M.I., La T., Phillips N.D.,
RA   La Ragione R.M., Hampson D.J.;
RT   "Comparative genomics of Brachyspira pilosicoli strains: genome
RT   rearrangements, reductions and correlation of genetic compliment with
RT   phenotypic diversity.";
RL   BMC Genomics 13:454-454(2012).
CC   -!- SIMILARITY: Belongs to the glycosyl hydrolase 2 family.
CC       {ECO:0000256|RuleBase:RU361154, ECO:0000256|SAAS:SAAS00568376}.
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   -----------------------------------------------------------------------
DR   EMBL; HE793032; CCG57243.1; -; Genomic_DNA.
DR   RefSeq; WP_014933459.1; NC_018604.1.
DR   ProteinModelPortal; K0JGG2; -.
DR   SMR; K0JGG2; -.
DR   EnsemblBacteria; CCG57243; CCG57243; WESB_1778.
DR   KEGG; bpw:WESB_1778; -.
DR   PATRIC; fig|1161918.5.peg.1290; -.
DR   KO; K01195; -.
DR   OrthoDB; POG091H06FH; -.
DR   Proteomes; UP000003759; Chromosome.
DR   GO; GO:0004553; F:hydrolase activity, hydrolyzing O-glycosyl compounds; IEA:InterPro.
DR   GO; GO:0005975; P:carbohydrate metabolic process; IEA:InterPro.

DR   Gene3D; 2.60.40.10; -; 1.
DR   InterPro; IPR036156; Beta-gal/glucu_dom_sf.
DR   InterPro; IPR008979; Galactose-bd-like_sf.
DR   InterPro; IPR006101; Glyco_hydro_2.
DR   InterPro; IPR023232; Glyco_hydro_2_AS.
DR   InterPro; IPR006103; Glyco_hydro_2_cat.
DR   InterPro; IPR023230; Glyco_hydro_2_CS.
DR   InterPro; IPR006102; Glyco_hydro_2_Ig-like.
DR   InterPro; IPR006104; Glyco_hydro_2_N.
DR   InterPro; IPR017853; Glycoside_hydrolase_SF.
DR   InterPro; IPR013783; Ig-like_fold.
DR   Pfam; PF00703; Glyco_hydro_2; 1.
DR   Pfam; PF02836; Glyco_hydro_2_C; 1.
DR   Pfam; PF02837; Glyco_hydro_2_N; 1.
DR   PRINTS; PR00132; GLHYDRLASE2.
DR   SUPFAM; SSF49303; SSF49303; 1.
DR   SUPFAM; SSF49785; SSF49785; 1.
DR   SUPFAM; SSF51445; SSF51445; 1.
DR   PROSITE; PS00719; GLYCOSYL_HYDROL_F2_1; 1.
DR   PROSITE; PS00608; GLYCOSYL_HYDROL_F2_2; 1.
PE   3: Inferred from homology;
KW   Complete proteome {ECO:0000313|Proteomes:UP000003759};
KW   Glycosidase {ECO:0000256|RuleBase:RU361154,
KW   ECO:0000256|SAAS:SAAS00013214};
KW   Hydrolase {ECO:0000256|RuleBase:RU361154,
KW   ECO:0000256|SAAS:SAAS00013186}.
FT   DOMAIN       19    179       Glyco_hydro_2_N. {ECO:0000259|Pfam:
FT                                PF02837}.
FT   DOMAIN      187    276       Glyco_hydro_2. {ECO:0000259|Pfam:
FT                                PF00703}.
FT   DOMAIN      278    595       Glyco_hydro_2_C. {ECO:0000259|Pfam:
FT                                PF02836}.
SQ   SEQUENCE   603 AA;  69087 MW;  6CF37772344FA97D CRC64;

  Query Match             100.0%;  Score 3245;  DB 136;  Length 603;
  Best Local Similarity   100.0%;  
  Matches  603;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted the beta-glucuronidase with the beta-glucuronidase of the strain Brachyspira pilosicoli B2904 or of the strain Brachyspira pilosicoli WesB when practicing the method of McIntire for the predictable result of cleaving the drug-glucuronide conjugate to form a solution comprising the drug, and determining a concentration of the drug in the solution (reading on detecting the drug), wherein the drug is an opioid, 
Regarding instant claim 6, as pointed out above, McIntire teaches that for some embodiments, the step of contacting the urine sample with an enzyme configured to cleave the drug-glucuronide conjugate is allowed to react to completion (page 3, paragraph [0028]).  In some embodiments, the step of contacting the urine sample with the enzyme is performed for example for, “no more than about 30 minutes, for no more than about 25 minutes, for no more than 20 minutes, for no more than about 15 minutes, for no more than about 10 minutes, for no more than about 5 minutes, for no more than about 4 minutes, for no more than about 3 minutes, for no more than about 2 minutes, or for no more than about 1 minute” (page 3, paragraph [0028]).  Therefore, for practicing the method of McIntire in view of Mappley and UNIPROT, it would have been obvious to incubate the urine sample with the beta-glucuronidase of the strain Brachyspira pilosicoli B2904 or of the strain Brachyspira pilosicoli WesB for a period of time in any of these time periods disclosed by McIntire.  It would have been obvious since McIntire teaches these time periods as examples for the practice of their invention.  These time periods overlap with a period between 1 and 30 minutes as recited in instant claim 6.  Therefore, instant claim 6 is rendered obvious.
Regarding instant claim 7, McIntire teaches that in some embodiments, the step of contacting the urine sample is performed at or near room temperature, for example, “at no more than about 60° C., at no more than about 55° C., at no more than about 50° C., at no more than about 45° C., at no more than about 40° C., at no more than about 35° C., at no more than about 30° C., at no more than about 26° C., at no more than about 25° C., at no more than about 20° C., …” (page 3, paragraph [0025]).  In some embodiments, the step of contacting the urine sample is performed at room temperature (e.g., ambient temperature), or at a temperature of about 20°C to about 30°C (page 3, paragraph [0025]).  Therefore, for practicing the method of McIntire in view of Mappley and UNIPROT, it would have been obvious to incubate the urine sample with the beta-glucuronidase of the strain Brachyspira pilosicoli B2904 or of the strain Brachyspira pilosicoli WesB at any of these temperatures.  It would have been obvious since McIntire teaches these temperatures as examples for the practice of their invention.  These temperatures overlap with the claimed temperature range or are within the claimed temperature range (with respect to McIntire’s teachings of room temperature, and about 20°C to about 30°C).  Therefore, instant claim 7 is rendered obvious.
A holding of obviousness is clearly required.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McIntire, Mappley, and UNIPROT as applied to claims 1-3, 6, 7, and 9 above, and further in view of Combie (US 4,473,640. Listed on IDS filed 11/4/19).
As discussed above, McIntire in view of Mappley and UNIPROT renders obvious claims 1-3, 6, 7, and 9.  However, the references differ from claim 8 in that they do not expressly disclose that the reaction of the urine sample with the beta-glucuronidase of the strain Brachyspira pilosicoli B2904 or of the strain Brachyspira pilosicoli WesB (each reading on the claimed enzyme) to cleave the drug-glucuronide conjugate (reading on ‘incubating the sample with the enzyme’) is performed at a range of pH between 4.0 and 9.0
	Combie discloses a method for hydrolyzing drug-glucuronic acid conjugates present in mammalian body fluid, wherein the conjugates are derived from a narcotic analgesic, antagonist, or agonist-antagonist whose metabolism includes conjugation with glucuronic acid (abstract).  Combie recognizes that the hydrolysis of the glucuronide metabolite in urine can be performed with the enzyme beta-glucuronidase (column 1, lines 30-32).  In experimental studies described by Combie, beta-glucuronidases from five sources were examined for optimum conditions for hydrolysis of morphine glucuronide in equine urine (column 13, lines 18-20).  The first variable studied was pH, and in particular, Combie incubated a urine sample with beta-glucuronidase from each of the five sources at different pH values (column 13, lines 21-25).  Table 1 lists the optimum pH for morphine glucuronide hydrolysis for these five beta-glucuronidases, listing pH values ranging from 4.5 to 5.5 (column 13, lines 37-48).
	Before the effective filing date of the claimed invention, it would have been an obvious matter of routine optimization to have varied the pH to a pH in the range of 4.5 to 5.5, when reacting the urine sample with the beta-glucuronidase of the strain Brachyspira pilosicoli B2904 Brachyspira pilosicoli WesB (each reading on the claimed enzyme) when practicing the method of McIntire in view of Mappley and UNIPROT in order to cleave the drug-glucuronide conjugate (reading on ‘incubating the sample with the enzyme’), since the skilled artisan would recognized that pH is a results-effective parameter that affects the activity of the beta-glucuronidase of the strain Brachyspira pilosicoli B2904 or of the strain Brachyspira pilosicoli WesB on cleaving the drug-glucuronide conjugate (wherein the drug is an opioid, cannabinoid, or a benzodiazepine) in view of the teachings of Combie for other beta-glucuronidases used for that same purpose.  There would have been a reasonable expectation of cleaving the drug-glucuronide conjugate by incubating the urine sample with the beta-glucuronidase of the strain Brachyspira pilosicoli B2904 or of the strain Brachyspira pilosicoli WesB at a pH in the range of 4.5 to 5.5 since McIntire teaches that they are optimum pH values for morphine glucuronide hydrolysis by beta-glucuronidases from five different sources.  A pH in the range of 4.5 to 5.5 falls in the pH range of instant claim 8.  Therefore, instant claim 8 is rendered obvious.
	A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed July 15, 2021, with respect to the objections of claims 1-9, the rejection under 35 U.S.C. 103 of claims 1-4, 6, 7, and 9 as being unpatentable over McIntire in view of Kura Biotec and in light of Jannetto and Stout, the rejection under 35 U.S.C. 103 of claim 8 as being unpatentable over McIntire, Kura Biotec, Jannetto, and Stout and further in view of Combie, the rejection under 35 U.S.C. 103 of claims 1-3, 6, 7, and 9 as being unpatentable over McIntire in view of Kraaz, and the rejection under 35 U.S.C. 103 of claim 8 as Brachyspira pilosicoli, does not teach that the beta-glucuronidase comprises an amino acid sequence as set forth in SEQ ID NO:1 as recited in claim 1 (limitation of claim 5).  Additionally, the rejection under 35 U.S.C. 103 over McIntire in view of Kraaz, and the rejection under 35 U.S.C. 103 over McIntire and Kraaz and further in view of Combie, has been overcome by the amendment to claim 1, which added the limitations of claims 4 and 5 to the claim.  Kraaz, cited for its teaching of a beta-glucuronidase originated from a Brachyspira, does not teach that the beta-glucuronidase is from B. pilosicoli as recited in claim 1 (limitation of claim 4), nor does it teach that the beta-glucuronidase comprises an amino acid sequence as set forth in SEQ ID NO:1 as recited in claim 1 (limitation of claim 5).  Therefore, these objections and rejections have been withdrawn. 
	However, Applicant’s arguments are unpersuasive with respect to the objection of the specification, the rejection under 35 U.S.C. 103 over McIntire in view of Mappley and UNIPROT, and the rejection under 35 U.S.C. 103 over McIntire, Mappley, and UNIPROT in further view of Combie.  Regarding the objection to the specification, Applicant asserts that the specification has been amended so that every recitation of a sequence is in the format “SEQ ID NO:”  However, the amendment to the specification filed July 15, 2021, still includes an 
	Regarding the rejection under 35 U.S.C. 103 over McIntire in view of Mappley and UNIPROT, Applicant asserts that Mappley only teaches that the B. pilosicoli strains B2904 and WesB have tested positive for utilization of D-glucuronic acid, and does not identify the actual enzyme responsible.  The Examiner agrees and thus UNIPROT had been cited for its teaching of beta-glucuronidases of the B. pilosicoli strains B2904 and WesB.  The sequences of these beta-glucuronidases were integrated into UniProtKB/TrEMBL on November 28, 2012, and thus were available to the public before the effective filing date of the claimed invention (specifically, as of November 28, 2012).
	Applicant asserts that Table 5 of Mappley (on page 14) shows that an enzyme that possibly links D-glucuronic acid metabolism to glycolysis is found in B2904_orf899 and B2904_orf900, and wesB_1781.  However, Table 5 provides possible explanations for the differences in carbon utilizations of three B. pilosicoli strains, providing the “possible explanation” that the difference in the utilization of D-glucuronic acid by the B2904 and WesB strains, as compared to the 95/1000 strain, may be due to the 2-dehydro-3-deoxygluconate kinase found in the B2904 and WesB strains but lacking in the 95/1000 strain.  Applicant points to the KEGG database for defining the opening reading frames B2904_orf899 and wesB_1781 as 2-dehydro-3-deoxygluconokinase, and B2904_orf900 as PfkB family carbohydrate kinase.  However, the possible explanations in Table 5 of Mappley for the difference in D-glucuronic acid utilization by the B2904 and WesB strains as compared with the 95/1000 strain does not signify that beta-glucuronidase is absent in the B2904 and WesB strains, or that this “possible explanation” has been verified and tested.  The possible explanation in Table 5 of Mappley is not 
	Additionally, Applicant points out that UNIPROT shows the open reading frame names (ORFName) for the beta-D-glucuronidase of the B2904 and WesB strains.  Applicant then asserts that both amino acid sequences are annotated as putative beta-glucuronidase (inferred from homology), which indicates that the existence of a protein is probably because orthologs exist in closely related species, but there was no clear experimental evidence for the existence of any such protein at the time of the filing of the instant application.  The Examiner notes that each of the cited sequences of UNIPROT recite “PE 3: Inferred from homology.”  However, given the naming of these proteins as beta-D-glucuronidases in UNIPROT, then the skilled artisan would have considered them as being beta-glucuronidases.  This would have been further supported by the teaching in Table 5 of Mappley of D-glucuronic acid utilization by the B2904 and WesB strains.  Therefore, the Examiner disagrees with Applicant’s assertion that Mappley and UNIPROT cannot be considered to teach the beta-glucuronidase from B. pilosicoli that comprises the amino acid sequence as set forth in SEQ ID NO:1 as claimed.
 	Applicant further argues that it was well known in the art that beta-glucuronidases from different origins have different enzymatic activities.  Applicant asserts that beta-glucuronidase from B. pilosicoli has surprisingly better enzymatic activity than beta-glucuronidase from abalone (citing DR2102 and BG100 enzymes tested in Example 4 of the specification) or bacterial origin (citing EBG enzyme from E. coli tested in Example 5 of the specification).  Applicant further asserts that beta-glucuronidase from B. pilosicoli is even better than recombinant beta-glucuronidase, citing IMCSzyme tested in Example 5 of the specification.  B. pilosicoli (BGTurboTM) (page 16, line 9 of the originally filed specification; page 18, lines 6-7 of the originally filed specification).  It is unclear that the BGTurboTM enzyme comprises an amino acid sequence as set forth in SEQ ID NO:1, as recited in claim 1.  Since it cannot be determined whether the beta-glucuronidase from B. pilosicoli tested in Examples 4 and 5 of the specification is directed to the enzyme as recited in claim 1 (in particular, comprising an amino acid sequence as set forth in SEQ ID NO:1), then the results of Examples 4 and 5 of the specification do not speak to the enzyme used in the claimed invention.  It is unclear that the evidence of Examples 4 and 5 of the specification are commensurate in scope with the claims.  As pointed out in MPEP 716.02(d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’”  
Following citing Examples 4 and 5 of the specification, Applicant asserts that one of ordinary skill in the art would not have had a reasonable expectation of success in specifically using a beta-glucuronidase from B. pilosicoli that comprises the amino acid as set forth in SEQ ID NO:1 in the method of McIntire, as it was not predictable whether such an enzyme would be effective for such an application.  However, Examples 4 and 5 of the specification do not demonstrate this, and instead demonstrate different levels of enzymatic activity by different beta-glucuronidases.  McIntire teaches practicing their method with a beta-glucuronidase, and thus the skilled artisan would have expected that the method of McIntire can be successfully performed with any beta-glucuronidase, including a beta-glucuronidase from B. pilosicoli. 
B. pilosicoli that comprises the amino acid sequence as set forth in SEQ ID NO:1 rather than other enzymes, which provides objective evidence supporting non-obviousness of the instant claims.  It appears Applicant is referring to the results of Examples 4 and 5 of the specification.  To repeat, it is unclear that the evidence of Examples 4 and 5 of the specification is commensurate in scope with the claims since it is unclear that the beta-glucuronidase from B. pilosicoli used in Examples 4 and 5, the BGTurboTM enzyme, comprises an amino acid sequence as set forth in SEQ ID NO:1.  As pointed out in MPEP 716.02(d), objective evidence of nonobviousness must be commensurate in scope with the claims.  Since the evidence of Examples 4 and 5 are not commensurate in scope with the claims, then they do not provide a showing of unexpected results or superiority of a property shared with the prior art, as argued by the Applicant.  
	
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                             


/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651